UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SHALICIA ANDERSON,
Plaintiff,
-y-

CITY OF NEW YORK, individually and in
their official capacities, MALCOLM
LIU, LA-RONDA KNOX, ANWAR BASHIRU,
ALBERT OTERO and JOHN OR JANE DOR 1-
10,

Defendants.

DENISE COTE, District Judge:

 

19cv7113 (DLC)

SCHEDULING ORDER

 

 

 

As set forth at the conference held on December 6, 20193,
the following schedule shall govern the further conduct of

pretrial proceedings in this case:

1, The plaintiff shall provide complete and accurate medical
release forms -- specifically, the first two pages of
Exhibit B to Local Civil Rule 83.10 -- for William F. Ryan
(two providers), Bellevue Hospital, and Community Health
Physical Therapy to the defendants by December 13, 2019.

2. The plaintiff shall file a letter on ECF indicating that
the above-described release forms have been provided by

December 13, 2019.

3. The defendants shall answer the complaint by December 13,

2019.

 
4, The initial pretrial conference remains scheduled for June
5, 2020.

SO ORDERED:

Dated: New York, New York
December 6, 2019

DENISE COTE
United States District Judge

 
